 Fill in this information to identify the case:

 Debtor name            Mr Bing LLC

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        1,636,660.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        1,636,660.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        3,617,239.76


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $           131,832.09

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        1,853,787.69


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           5,602,859.54




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
 Fill in this information to identify the case:

 Debtor name         Mr Bing LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     JPMorgan Chase, N.A.                                    Business checking               9537                                             $0.00




           3.2.     TD Bank, N.A.                                           Business checking               6272                                             $0.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                           $0.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit

 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


           8.1.     Prepaid insurance                                                                                                               $32,329.00



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
 Debtor         Mr Bing LLC                                                                        Case number (If known)
                Name



 9.        Total of Part 2.                                                                                                               $32,329.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                 25,083.00   -                                0.00 = ....                 $25,083.00
                                              face amount                            doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                               $25,083.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

                                                                                                            Valuation method used   Current value of
                                                                                                            for current value       debtor's interest

 14.       Mutual funds or publicly traded stocks not included in Part 1
           Name of fund or stock:

 15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
           partnership, or joint venture
           Name of entity:                                               % of ownership


           15.1.     Mr. Bing of 8 West 46th Street LLC                                100          %       Revenue based                             $0.00




           15.2.     Mr Bing Vanderbilt LLC                                            100          %       Revenue based                             $0.00




           15.3.     Mr Bing Mobile Foods LLC                                          100          %       Revenue based                             $0.00




           15.4.     Mr Bing of 115 St Marks LLC                                       100          %       Revenue based                             $0.00




           15.5.     Mr Bing NYC LLC                                                   100          %       Revenue based                             $0.00




           15.6.     Mr Bing of 28th St LLC                                            100          %       Revenue based                             $0.00



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
 Debtor         Mr Bing LLC                                                                   Case number (If known)
                Name




           15.7.     Mr Bing of Times Square LLC                                    100           %   Revenue based                             $0.00




           15.8.     MRB Logistics LLC                                              100           %   Revenue based                             $0.00



 16.       Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
           Describe:


 17.       Total of Part 4.                                                                                                                $0.00
           Add lines 14 through 16. Copy the total to line 83.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of       Valuation method used   Current value of
                                                                              debtor's interest       for current value       debtor's interest
                                                                              (Where available)

 39.       Office furniture

 40.       Office fixtures
           Two (2) televisions, four (4) desks and four (4)
           chairs                                                                         Unknown     Liquidation                           $800.00



 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Printer, two (2) laptops and two (2) iPads                                     Unknown     Liquidation                         $1,100.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                              $1,900.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
 Debtor         Mr Bing LLC                                                                   Case number (If known)
                Name


               Yes

 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used   Current value of
            Include year, make, model, and identification numbers             debtor's interest      for current value       debtor's interest
            (i.e., VIN, HIN, or N-number)                                     (Where available)

 47.        Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)
            Flour mixer, walk-in refridgerator, rice cooker,
            ten (10) lowboy refridgerators, three (3)
            commercial freezers, six (6) crepe machines,
            three (3) BAO dumpling steamers and various
            pots and pans                                                              Unknown       Liquidation                       $10,000.00




 51.        Total of Part 8.                                                                                                       $10,000.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
                No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
 Debtor         Mr Bing LLC                                                                  Case number (If known)
                Name



 60.        Patents, copyrights, trademarks, and trade secrets
            U.S. Trademark: MR BING BEIJING STREET
            CREPES in Class 1A;1B (Serial No. 85881854;
            Registration No. 5059794)                                                  Unknown       Revenue based                      $1,000.00



 61.        Internet domain names and websites
            Domain name (www.mr-bing.com)                                              Unknown       Revenue based                        $500.00



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property
            Chinese crepes recipes                                                     Unknown       Revenue based                            $0.00



 65.        Goodwill
            Goodwill                                                                   Unknown       N/A                                      $0.00



 66.        Total of Part 10.                                                                                                        $1,500.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                           Current value of
                                                                                                                           debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

            Unused net operating losses                                                        Tax year 2015-2019                 $1,555,848.00



 73.        Interests in insurance policies or annuities

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
 Debtor         Mr Bing LLC                                                                  Case number (If known)
                Name

 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)
           Counterclaims against contractor for damages and
           disbursements (AIK Renovations Inc. v. Mr. Bing LLC,
           Index No. 654094/2019)                                                                                          $10,000.00
           Nature of claim        Counterclaims
           Amount requested                       $10,000.00



 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                          $1,565,848.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                    page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
 Debtor          Mr Bing LLC                                                                                         Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $32,329.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                     $25,083.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $1,900.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $10,000.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                    $1,500.00

 90. All other assets. Copy line 78, Part 11.                                                    +              $1,565,848.00

 91. Total. Add lines 80 through 90 for each column                                                         $1,636,660.00            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $1,636,660.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
 Fill in this information to identify the case:

 Debtor name         Mr Bing LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   ACP Bing, Inc.                                 Describe debtor's property that is subject to a lien               $2,000,000.00                  Unknown
       Creditor's Name              All assets of the Debtor pursuant to that
                                    certain Secured Convertible Note dated
                                    February 8, 2018 and the documentation
       400 Hamilton Avenue, Ste 230 executed in connection therewith
       Palo Alto, CA 94301
       Creditor's mailing address                     Describe the lien
                                                      Non-Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2/8/18                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   ACP Bing, Inc.                                 Describe debtor's property that is subject to a lien                 $350,000.00                  Unknown
       Creditor's Name              All assets of the Debtor pursuant to that
                                    certain Secured Convertible Note dated
                                    August 15, 2018 and the documentation
       400 Hamilton Avenue, Ste 230 executed in connection therewith
       Palo Alto, CA 94301
       Creditor's mailing address                     Describe the lien
                                                      Non-Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       8/15/18                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply

Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
 Debtor       Mr Bing LLC                                                                             Case number (if known)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   Andrew Plimack                                 Describe debtor's property that is subject to a lien                      $10,000.00   Unknown
       Creditor's Name                                Various collateral pursuant to that certain
                                                      Secured Convertible Note dated June 7, 2019
                                                      and the documentation executed in
       8820 Walthier Blvd, #2106                      connection therewith
       Balto, MD 21234
       Creditor's mailing address                     Describe the lien
                                                      Non-Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       7/7/19                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   Balitai Jianbing LLC                           Describe debtor's property that is subject to a lien                     $500,000.00   Unknown
       Creditor's Name                                Various collateral pursuant to that certain
                                                      Secured Convertible Note dated October 8,
       c/o Kuafu Properties LLC                       2018 and the documentation executed in
       1500 Broadway, Suite 2202                      connection therewith
       New York, NY 10036
       Creditor's mailing address                     Describe the lien
                                                      Non-Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       10/8/18                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   Becky Yang                                     Describe debtor's property that is subject to a lien                      $10,000.00   Unknown
       Creditor's Name                                Various collateral pursuant to that certain
                                                      Secured Convertible Note dated June 7, 2019
                                                      and the documentation executed in
       21 East 90th St, #4D                           connection therewith
       New York, NY 10016
       Creditor's mailing address                     Describe the lien
                                                      Non-Purchase Money Security

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 2 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
 Debtor       Mr Bing LLC                                                                             Case number (if known)
              Name

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       7/7/19                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.6   Ben Duvall                                     Describe debtor's property that is subject to a lien                     $10,000.00   Unknown
       Creditor's Name                                Various collateral pursuant to that certain
                                                      Secured Convertible Note dated October 8,
                                                      2018 and the documentation executed in
       22 Windsor Place                               connection therewith
       Brooklyn, NY 11215
       Creditor's mailing address                     Describe the lien
                                                      Non-Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       7/7/19                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.7   Brian H. Goldberg                              Describe debtor's property that is subject to a lien                     $75,000.00   Unknown
       Creditor's Name                                Various collateral pursuant to that certain
                                                      Secured Convertible Note dated June 7, 2019
                                                      and the documentation executed in
       200 E 69th St, Apt. 17D                        connection therewith
       New York, NY 10021
       Creditor's mailing address                     Describe the lien
                                                      Non-Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       7/7/19                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 3 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
 Debtor       Mr Bing LLC                                                                             Case number (if known)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.8   Brian Wong                                     Describe debtor's property that is subject to a lien                     $25,000.00   Unknown
       Creditor's Name                                Various collateral pursuant to that certain
                                                      Secured Convertible Note dated June 7, 2019
       54 Kennedy Road                                and the documentation executed in
       Ewan Ct, Apt 10C                               connection therewith
       Hong Kong, SAR
       Creditor's mailing address                     Describe the lien
                                                      Non-Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       7/7/19                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.9   Jinyuan Jin                                    Describe debtor's property that is subject to a lien                     $10,000.00   Unknown
       Creditor's Name                                Various collateral pursuant to that certain
                                                      Secured Convertible Note dated June 7, 2019
                                                      and the documentation executed in
       210 W 89th St, # 11F                           connection therewith
       New York, NY 10024
       Creditor's mailing address                     Describe the lien
                                                      Non-Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       6/7/19                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.




2.10
       Josh Shedroff                                  Describe debtor's property that is subject to a lien                     $10,000.00   Unknown
       Creditor's Name                                Various collateral pursuant to that certain
                                                      Secured Convertible Note dated June 7, 2019
                                                      and the documentation executed in
       34 Wynmor Rd                                   connection therewith
       Scarsdale, NY 10583
       Creditor's mailing address                     Describe the lien


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 4 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
 Debtor       Mr Bing LLC                                                                             Case number (if known)
              Name

                                                      Non-Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       7/7/19                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



2.11
       JPMorgan Chase Bank, N.A.                      Describe debtor's property that is subject to a lien                     $180,477.21   Unknown
       Creditor's Name                                Various equipment, pursuant to that certain
                                                      Commercial Security Agreement dated June
                                                      21, 2017 and the documentation executed in
       4 New York Plaza, 14 Fl.                       connection therewith
       New York, NY 10004
       Creditor's mailing address                     Describe the lien
                                                      Non-Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       4/17                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       3002
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



2.12
       JPMorgan Chase Bank, N.A.                      Describe debtor's property that is subject to a lien                      $36,762.55   Unknown
       Creditor's Name                                All inventory, chattel paper, accounts,
                                                      equipment and general intangibles pursuant
                                                      to that certain Commercial Security
                                                      Agreement dated April 19, 2017 and the
                                                      documentation executed in connection
       4 New York Plaza, 14 Fl.                       therewith
       New York, NY 10004
       Creditor's mailing address                     Describe the lien
                                                      Non-Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       6/17                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       3003


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 5 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
 Debtor       Mr Bing LLC                                                                             Case number (if known)
              Name

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



2.13
       Key Liberty LLC                                Describe debtor's property that is subject to a lien                     $150,000.00   Unknown
       Creditor's Name                                Various collateral pursuant to that certain
                                                      Secured Convertible Note dated June 7, 2019
                                                      and the documentation executed in
       611 11th Ave                                   connection therewith
       San Francisco, CA 94118
       Creditor's mailing address                     Describe the lien
                                                      Non-Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       7/7/19                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



2.14
       Ning Wong and Ed Bennett                       Describe debtor's property that is subject to a lien                      $40,000.00   Unknown
       Creditor's Name                                Various collateral pursuant to that certain
                                                      Secured Convertible Note dated June 7, 2019
       1 Pandan Vally, #04-103                        and the documentation executed in
       Camellia Terrace                               connection therewith
       Singapore 597625
       Creditor's mailing address                     Describe the lien
                                                      Non-Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       7/7/19                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



2.15
       Phil Tulk                                      Describe debtor's property that is subject to a lien                      $10,000.00   Unknown




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 6 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
 Debtor       Mr Bing LLC                                                                             Case number (if known)
              Name

        Creditor's Name                               Various collateral pursuant to that certain
                                                      Secured Convertible Note dated June 7, 2019
        2445 West 33rd Ave                            and the documentation executed in
        Vancouver, BC                                 connection therewith
        V6M 1C4, Canada
        Creditor's mailing address                    Describe the lien
                                                      Non-Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        7/7/19                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



2.16
        RXS Bing Partners, LLC                        Describe debtor's property that is subject to a lien                     $100,000.00   Unknown
        Creditor's Name                               Various collateral pursuant to that certain
                                                      Secured Convertible Note dated June 7, 2019
                                                      and the documentation executed in
        152 West 28th St.                             connection therewith
        New York, NY 10001
        Creditor's mailing address                    Describe the lien
                                                      Non-Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        7/7/19                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.17
        SJ Master Development, LLC                    Describe debtor's property that is subject to a lien                     $100,000.00         $0.00
        Creditor's Name                               One hundred percent (100%) of the
                                                      membership interest in Mr Bing Vanderbilt
        45 Middle Neck Rd                             LLC
        Great Neck, NY 11021
        Creditor's mailing address                    Describe the lien
                                                      Non-Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        1/13/20                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)

Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 7 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
 Debtor       Mr Bing LLC                                                                             Case number (if known)
              Name

       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.




 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.           $3,617,239.76

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 8 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
 Fill in this information to identify the case:

 Debtor name         Mr Bing LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                                            Check if this is an
                                                                                                                                                            amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                           12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                              Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                $131,832.09          $131,832.09
           NYS Dept. of Taxation & Finance                           Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
           P.O. Box 5300
                                                                        Disputed
           Albany, NY 12205
           Date or dates debt was incurred                           Basis for the claim:
           11/30/18
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                   $22,663.22
           150 West 28th Street LLC                                                    Contingent
           89 Fifth Avenue                                                             Unliquidated
           New York, NY 10003                                                          Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Commercial lease
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?           No   Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $1,257.46
           3 Springs Water LLC                                                         Contingent
           1800 Pine Run Rd                                                            Unliquidated
           Laurel Run, PA 18706                                                        Disputed
           Date(s) debt was incurred 11/13/18
                                                                                   Basis for the claim:     Trade debt
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?           No   Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                              page 1 of 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   23234                                           Best Case Bankruptcy
 Debtor       Mr Bing LLC                                                                             Case number (if known)
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $43,251.81
          AIK Renovations Inc.                                                  Contingent
          35-43 37th St.                                                        Unliquidated
          Long Island City, NY 11101
                                                                                Disputed
          Date(s) debt was incurred 10/19/18
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $29,260.00
          American Express National Bank                                        Contingent
          P.O. Box 30384                                                        Unliquidated
          Salt Lake City, UT 84130                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Commercial loan
          Last 4 digits of account number       1300
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4.46
          American Express National Bank                                        Contingent
          43 Butterfield Circle                                                 Unliquidated
          El Paso, TX 79906                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business credit card: Amazon Business Prime Card
          Last 4 digits of account number       1001
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,059.00
          AmTrust North America                                                 Contingent
          59 Maiden Lane                                                        Unliquidated
          New York, NY 10038                                                    Disputed
          Date(s) debt was incurred 12/11/19
                                                                             Basis for the claim:    Insurance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $131.25
          Anheuser-Busch                                                        Contingent
          Distributors of NY, Inc.                                              Unliquidated
          550 Food Center Dr                                                    Disputed
          Bronx, NY 10474
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred 5/1/19
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $762.99
          Aramark Uniform Services                                              Contingent
          P.O. Box 28050                                                        Unliquidated
          New York, NY 10087                                                    Disputed
          Date(s) debt was incurred 10/22/2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number 6516
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,626.11
          BHB Pest Elimination                                                  Contingent
          150 W 28 St.                                                          Unliquidated
          New York, NY 10001                                                    Disputed
          Date(s) debt was incurred 1/1/19
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 2 of 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
 Debtor       Mr Bing LLC                                                                             Case number (if known)
              Name

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,000.00
          BlueVine Capital Inc.                                                 Contingent
          30 Montgomery St., #1400                                              Unliquidated
          Jersey City, NJ 07302                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Commercial loan
          Last 4 digits of account number       7746
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $434,691.00
          Brian H. Goldberg                                                     Contingent
          200 E 69th St, Apt. 17D                                               Unliquidated
          New York, NY 10021                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Member loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,448.20
          Bulletproof! Food Safety                                              Contingent
          223 Bedford Ave, Ste A                                                Unliquidated
          Brooklyn, NY 11211                                                    Disputed
          Date(s) debt was incurred 11/30/19
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,849.96
          Bunzl Processor Division                                              Contingent
          5710 41st St, NW                                                      Unliquidated
          Riverside, MO 64150                                                   Disputed
          Date(s) debt was incurred 11/1/19
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $32,531.80
          Capital Advance Inc.                                                  Contingent
          30 Broad Street, 14th Fl.                                             Unliquidated
          New York, NY 10004                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Commercial loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $31,000.00
          Capital One Bank, N.A.                                                Contingent
          P.O. Box 71083                                                        Unliquidated
          Charlotte, NC 28272-1083                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business credit card: Capital One Spark
          Last 4 digits of account number       3765
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $816.56
          Cicale Carting Co.                                                    Contingent
          228 E 117th St                                                        Unliquidated
          New York, NY 10035                                                    Disputed
          Date(s) debt was incurred      11/1/19                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 3 of 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
 Debtor       Mr Bing LLC                                                                             Case number (if known)
              Name

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $25,613.37
          CitiCards                                                             Contingent
          P.O. Box 6500                                                         Unliquidated
          Sioux Falls, SD 57117                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business credit card: CitiBank Business
          Last 4 digits of account number       2332
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $67,000.00
          Clearbanc                                                             Contingent
          200 University Ave                                                    Unliquidated
          Toronto, ON M5H 3C6                                                   Disputed
          Canada
                                                                             Basis for the claim:    Commercial loan
          Date(s) debt was incurred
          Last 4 digits of account number       3501                         Is the claim subject to offset?     No       Yes


 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $880.44
          CT Corporation                                                        Contingent
          111 Eighth Ave                                                        Unliquidated
          New York, NY 10011                                                    Disputed
          Date(s) debt was incurred      0/1/19                              Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,485.32
          Darren Wightman                                                       Contingent
          250 The Promenade                                                     Unliquidated
          Edgewater, NJ 07020                                                   Disputed
          Date(s) debt was incurred      12/24/19                            Basis for the claim:    Consulting
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $433.68
          Deco Pest Control LLC                                                 Contingent
          6623 13th Ave                                                         Unliquidated
          Brooklyn, NY 11219                                                    Disputed
          Date(s) debt was incurred 12/1/19
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $16,216.47
          Dezer Properties                                                      Contingent
          89 Fifth Avenue, 11th Fl.                                             Unliquidated
          New York, NY 10003                                                    Disputed
          Date(s) debt was incurred 10/6/19
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $32,729.84
          Einbinder & Dunn LLP                                                  Contingent
          112 Madison Ave 8th Fl.                                               Unliquidated
          New York, NY 10016                                                    Disputed
          Date(s) debt was incurred 3/1/19
                                                                             Basis for the claim:    Legal services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 4 of 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
 Debtor       Mr Bing LLC                                                                             Case number (if known)
              Name

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $750.00
          Empowered Hospitality                                                 Contingent
          26 Broadway, 8th Fl.                                                  Unliquidated
          New York, NY 10004                                                    Disputed
          Date(s) debt was incurred 8/1/19
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $295.00
          Estes Express Lines                                                   Contingent
          P.O. Box 25612                                                        Unliquidated
          Richmond, VA 23260                                                    Disputed
          Date(s) debt was incurred      5/14/19                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $558.94
          F.W. Webb Company                                                     Contingent
          13 West 24 Street                                                     Unliquidated
          New York, NY 10010                                                    Disputed
          Date(s) debt was incurred      4/5/19                              Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $58,000.00
          Forward Financing LLC                                                 Contingent
          100 Summer St., #1175                                                 Unliquidated
          Boston, MA 02110                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Commercial loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $33,089.50
          Grand Ave Food Supply Inc.                                            Contingent
          6301 20th Ave                                                         Unliquidated
          Brooklyn, NY 11204                                                    Disputed
          Date(s) debt was incurred 8/1/19
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,114.50
          Hale and Hearty Soups LLC                                             Contingent
          90 Broad Street , Ste 1201                                            Unliquidated
          New York, NY 10004                                                    Disputed
          Date(s) debt was incurred 12/2/19
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $108,733.92
          Hartford Financial Services                                           Contingent
          Group, Inc.                                                           Unliquidated
          277 Park Ave                                                          Disputed
          New York, NY 10172
                                                                             Basis for the claim:    Commercial liability insurance
          Date(s) debt was incurred 8/29/19
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 5 of 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
 Debtor       Mr Bing LLC                                                                             Case number (if known)
              Name

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $23,937.90
          Imperial Bag & Paper Co. LLC                                          Contingent
          255 Route 1 & 9                                                       Unliquidated
          Jersey City, NJ 07306                                                 Disputed
          Date(s) debt was incurred 8/1/19
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $53,000.00
          Imperial Dade LLC                                                     Contingent
          255 Route 1 & 9                                                       Unliquidated
          Jersey City, NJ 07306                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Commercial loan
          Last 4 digits of account number       3501
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,344.00
          Ito En, Ltd                                                           Contingent
          20 Jay Street, Ste 530                                                Unliquidated
          Brooklyn, NY 11201                                                    Disputed
          Date(s) debt was incurred 6/25/19
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,000.00
          Jeffrey J Coren CPA                                                   Contingent
          225 W 34th St, #1315                                                  Unliquidated
          New York, NY 10122                                                    Disputed
          Date(s) debt was incurred      10/31/19                            Basis for the claim:    Accounting services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $150.00
          Joseph, Mann, & Creed                                                 Contingent
          8948 Canyon Falls Blvd, Ste 200                                       Unliquidated
          Twinsburg, OH 44087                                                   Disputed

                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred      4/18/19
                                                                             Is the claim subject to offset?     No       Yes
          Last 4 digits of account number

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $44,636.00
          JPMorgan Chase Bank, N.A.                                             Contingent
          1111 Polaris Parkway                                                  Unliquidated
          Columbus, OH 43240                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business credit card: Chase Ink Business Plus
          Last 4 digits of account number       8983
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $158,000.00
          Kabbage, Inc.                                                         Contingent
          925B Peachtree Street NE, Ste 1688                                    Unliquidated
          Atlanta, GA 30309                                                     Disputed

                                                                             Basis for the claim:    Commercial loan
          Date(s) debt was incurred
          Last 4 digits of account number       4606                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 6 of 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
 Debtor       Mr Bing LLC                                                                             Case number (if known)
              Name

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $47,915.00
          KC Moylan                                                             Contingent
          c/o Altamont Capital Partners                                         Unliquidated
          400 Hamilton Avenue, Ste 230                                          Disputed
          Palo Alto, CA 94301
                                                                             Basis for the claim:    Consulting
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,955.00
          Mayumi Ando                                                           Contingent
          854 West 181 St., Apt 4H                                              Unliquidated
          New York, NY 10033                                                    Disputed
          Date(s) debt was incurred 10/2/19
                                                                             Basis for the claim:    Consulting
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $864.00
          New York Mutual Trading, Inc.                                         Contingent
          77 Metro Way                                                          Unliquidated
          Secaucus, NJ 07094                                                    Disputed
          Date(s) debt was incurred 12/13/19
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $47,000.00
          OnDeck Capital                                                        Contingent
          1400 Broadway                                                         Unliquidated
          New York, NY 10018                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Line of credit
          Last 4 digits of account number       2803
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $288,000.00
          OnDeck Capital                                                        Contingent
          1400 Broadway                                                         Unliquidated
          New York, NY 10018                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Commercial loan
          Last 4 digits of account number       8320
                                                                             Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $163.32
          Optimal System Solutions                                              Contingent
          4301 21st St, # 321b                                                  Unliquidated
          Long Island City, NY 11101                                            Disputed
          Date(s) debt was incurred 3/5/19
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,066.90
          Peking Food LLC                                                       Contingent
          47 Stewart Ave                                                        Unliquidated
          Brooklyn, NY 11237                                                    Disputed
          Date(s) debt was incurred      11/11/19                            Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 7 of 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
 Debtor       Mr Bing LLC                                                                             Case number (if known)
              Name

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $142.45
          R3 Redistribution                                                     Contingent
          c/o Bunzl Distribution USA LLC                                        Unliquidated
          1 Cityplace Dr, Ste 200                                               Disputed
          Saint Louis, MO 63141
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred 12/18/19
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,000.00
          Richard Seet                                                          Contingent
          c/o Stephen Seet                                                      Unliquidated
          134-54 Maple Avenue, Ste 2Z                                           Disputed
          Flushing, NY 11355
                                                                             Basis for the claim:    Consulting
          Date(s) debt was incurred 11/29/19
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,500.00
          Shanghai Stove Inc.                                                   Contingent
          DBA Shanghai MBS                                                      Unliquidated
          78-82 Gerry Street                                                    Disputed
          Brooklyn, NY 11206
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred      10/24/19
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,959.75
          Sign Expo NYC LLC                                                     Contingent
          127 West 26th St, Ste 401                                             Unliquidated
          New York, NY 10001                                                    Disputed
          Date(s) debt was incurred 2/19/19
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          SJ Master Development, LLC                                            Contingent
          45 Middle Neck Rd                                                     Unliquidated
          Great Neck, NY 11021                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Commercial loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $42,423.75
          Spartan Capital Securities LLC                                        Contingent
          45 Broadway, 19th Fl.                                                 Unliquidated
          New York, NY 10006                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Commercial loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $28,000.00
          Square Capital, LLC                                                   Contingent
          1455 Market Street, Suite 600                                         Unliquidated
          San Francisco, CA 94103                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Commercial loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 8 of 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
 Debtor       Mr Bing LLC                                                                             Case number (if known)
              Name

 3.52      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $1,274.27
           Tek Express                                                          Contingent
           25 Hutcheson Place                                                   Unliquidated
           Lynbrook, NY 11563                                                   Disputed
           Date(s) debt was incurred     4/10/19                             Basis for the claim:    Trade debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes

 3.53      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $455.61
           ULINE Shipping Supplies                                              Contingent
           12575 Uline Drive                                                    Unliquidated
           Pleasant Prairie, WI 53158                                           Disputed
           Date(s) debt was incurred 8/21/19
                                                                             Basis for the claim:    Trade debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes

 3.54      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $4,285.85
           UnitedHealthcare Group Inc.                                          Contingent
           P.O. Box 740815                                                      Unliquidated
           Atlanta, GA 30374                                                    Disputed
           Date(s) debt was incurred 12/16/19
                                                                             Basis for the claim:    Insurance
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes

 3.55      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $2,459.09
           US Foods                                                             Contingent
           1051 Amboy Avenue                                                    Unliquidated
           Perth Amboy, NJ 08861                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
           Last 4 digits of account number      9612
                                                                             Is the claim subject to offset?         No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any
 4.1       AmTrust Financial Services
           P.O. Box 6939                                                                              Line     3.6
           Cleveland, OH 44101
                                                                                                             Not listed. Explain

 4.2       CT Corporation
           P.O. Box 4349                                                                              Line     3.19
           Carol Stream, IL 60197
                                                                                                             Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                     131,832.09
 5b. Total claims from Part 2                                                                            5b.    +     $                   1,853,787.69

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.          $                      1,985,619.78




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 9 of 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
 Fill in this information to identify the case:

 Debtor name         Mr Bing LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.2       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.3       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.4       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
 Fill in this information to identify the case:

 Debtor name         Mr Bing LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Brian H.                          200 E 69th St, Apt. 17D                           SJ Master                          D   2.17
             Goldberg                          New York, NY 10021                                Development, LLC                   E/F
                                                                                                                                    G




    2.2      Brian H.                          200 E 69th St, Apt. 17D                           JPMorgan Chase                     D   2.11
             Goldberg                          New York, NY 10021                                Bank, N.A.                         E/F
                                                                                                                                    G




    2.3      Brian H.                          200 E 69th St, Apt. 17D                           JPMorgan Chase                     D   2.12
             Goldberg                          New York, NY 10021                                Bank, N.A.                         E/F
                                                                                                                                    G




    2.4      Brian H.                          200 E 69th St, Apt. 17D                           NYS Dept. of                       D
             Goldberg                          New York, NY 10021                                Taxation & Finance                 E/F       2.1
                                                                                                                                    G




    2.5      Brian H.                          200 E 69th St, Apt. 17D                           150 West 28th Street               D
             Goldberg                          New York, NY 10021                                LLC                                E/F       3.1
                                                                                                                                    G




Official Form 206H                                                       Schedule H: Your Codebtors                                           Page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
 Debtor       Mr Bing LLC                                                               Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      Brian H.                          200 E 69th St, Apt. 17D                       American Express               D
             Goldberg                          New York, NY 10021                            National Bank                  E/F       3.4
                                                                                                                            G




    2.7      Brian H.                          200 E 69th St, Apt. 17D                       BlueVine Capital Inc.          D
             Goldberg                          New York, NY 10021                                                           E/F       3.10
                                                                                                                            G




    2.8      Brian H.                          200 E 69th St, Apt. 17D                       Capital Advance Inc.           D
             Goldberg                          New York, NY 10021                                                           E/F       3.14
                                                                                                                            G




    2.9      Brian H.                          200 E 69th St, Apt. 17D                       Capital One Bank,              D
             Goldberg                          New York, NY 10021                            N.A.                           E/F       3.15
                                                                                                                            G




    2.10     Brian H.                          200 E 69th St, Apt. 17D                       CitiCards                      D
             Goldberg                          New York, NY 10021                                                           E/F       3.17
                                                                                                                            G




    2.11     Brian H.                          200 E 69th St, Apt. 17D                       Forward Financing              D
             Goldberg                          New York, NY 10021                            LLC                            E/F       3.27
                                                                                                                            G




    2.12     Brian H.                          200 E 69th St, Apt. 17D                       Imperial Dade LLC              D
             Goldberg                          New York, NY 10021                                                           E/F       3.32
                                                                                                                            G




    2.13     Brian H.                          200 E 69th St, Apt. 17D                       Kabbage, Inc.                  D
             Goldberg                          New York, NY 10021                                                           E/F       3.37
                                                                                                                            G




Official Form 206H                                                       Schedule H: Your Codebtors                                   Page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
 Debtor       Mr Bing LLC                                                               Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.14     Brian H.                          200 E 69th St, Apt. 17D                       OnDeck Capital                 D
             Goldberg                          New York, NY 10021                                                           E/F       3.41
                                                                                                                            G




    2.15     Brian H.                          200 E 69th St, Apt. 17D                       OnDeck Capital                 D
             Goldberg                          New York, NY 10021                                                           E/F       3.42
                                                                                                                            G




    2.16     Brian H.                          200 E 69th St, Apt. 17D                       SJ Master                      D
             Goldberg                          New York, NY 10021                            Development, LLC               E/F       3.49
                                                                                                                            G




    2.17     Brian H.                          200 E 69th St, Apt. 17D                       Spartan Capital                D
             Goldberg                          New York, NY 10021                            Securities LLC                 E/F       3.50
                                                                                                                            G




    2.18     Brian H.                          200 E 69th St, Apt. 17D                       Square Capital, LLC            D
             Goldberg                          New York, NY 10021                                                           E/F       3.51
                                                                                                                            G




    2.19     Brian H.                          200 E 69th St, Apt. 17D                       US Foods                       D
             Goldberg                          New York, NY 10021                                                           E/F       3.55
                                                                                                                            G




    2.20     Mr Bing                           152 West 28th St                              SJ Master                      D   2.17
             Vanderbilt LLC                    New York, NY 10001                            Development, LLC               E/F
                                                                                                                            G




Official Form 206H                                                       Schedule H: Your Codebtors                                   Page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
 Fill in this information to identify the case:

 Debtor name         Mr Bing LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          April 2, 2020                           X /s/ Brian H. Goldberg
                                                                       Signature of individual signing on behalf of debtor

                                                                       Brian H. Goldberg
                                                                       Printed name

                                                                       Managing Member
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
 Fill in this information to identify the case:

 Debtor name         Mr Bing LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                               $191,080.13
       From 1/01/2020 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                             $2,198,380.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $2,235,732.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
 Debtor       Mr Bing LLC                                                                               Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               Darren Wightman                                             1/3/20,                          $12,353.42           Secured debt
               250 The Promenade                                           1/10/20,                                              Unsecured loan repayments
               Edgewater, NJ 07020                                         1/17/20,                                              Suppliers or vendors
                                                                           1/31/20 &
                                                                                                                                 Services
                                                                           2/8/20
                                                                                                                                 Other


       3.2.
               Grand Ave Food Supply Inc.                                  1/3/20,                            $7,444.50          Secured debt
               6301 20th Ave                                               1/17/20,                                              Unsecured loan repayments
               Brooklyn, NY 11204                                          1/24/20 &
                                                                                                                                 Suppliers or vendors
                                                                           1/31/20
                                                                                                                                 Services
                                                                                                                                 Other


       3.3.
               Imperial Dade LLC                                           1/3/20,                            $9,145.21          Secured debt
               255 Route 1 & 9                                             1/17/20,                                              Unsecured loan repayments
               Jersey City, NJ 07306                                       1/24/20 &
                                                                                                                                 Suppliers or vendors
                                                                           1/31/20
                                                                                                                                 Services
                                                                                                                                 Other


       3.4.
               United Healthcare                                           1/8/20 &                           $8,953.76          Secured debt
               48 Monroe Turnpike                                          2/10/20                                               Unsecured loan repayments
               Trumbull, CT 06611                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.5.
               Clearbanc                                                   1/2/20,                          $29,768.32           Secured debt
               200 University Ave                                          1/3/20,                                               Unsecured loan repayments
               Toronto, ON                                                 1/6/20,
                                                                                                                                 Suppliers or vendors
               M5H 3C6, Canada                                             1/8/20 - 1/10/20,
                                                                                                                                 Services
                                                                           1/13/20 - 1/17/20,
                                                                           1/21/20 - 1/24/20,                                    Other
                                                                           1/27/20 - 1/31/ 20,
                                                                           2/2/20,
                                                                           2/4/20,
                                                                           2/6/20,
                                                                           2/7/20 &
                                                                           2/11/20 - 2/14/20


       3.6.
               JPMorgan Chase Bank, N.A.                                   1/21/20 &                          $7,182.96          Secured debt
               4 New York Plaza, 14 Fl.                                    2/19/20                                               Unsecured loan repayments
               New York, NY 10004
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
 Debtor        Mr Bing LLC                                                                              Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.7.
               American Express National Bank                              1/2/20 - 1/3/20,                   $8,142.45          Secured debt
               P.O. Box 30384                                              1/6/20 - 1/10/20,                                     Unsecured loan repayments
               Salt Lake City, UT 84130                                    1/13/20 - 1/17/ 20,
                                                                                                                                 Suppliers or vendors
                                                                           1/21/20 - 1/24/20,
                                                                                                                                 Services
                                                                           1/27/20 - 1/31/20,
                                                                           2/3/20 - 2/7/20,                                      Other
                                                                           2/10/20 - 2/14/20 &
                                                                           2/18/20 - 2/21/20




       3.8.
               OnDeck Capital                                              1/2/20,                            $8,142.45          Secured debt
               1400 Broadway                                               1/3/20,                                               Unsecured loan repayments
               New York, NY 10018                                          1/8/20,
                                                                                                                                 Suppliers or vendors
                                                                           1/10/20,
                                                                                                                                 Services
                                                                           1/15/20,
                                                                           1/17/20,                                              Other
                                                                           1/22/20,
                                                                           1/24/20,
                                                                           1/29/20,
                                                                           1/31/20 & 2/4/20
       3.9.
               Kabbage, Inc.                                               12/31/19 &                         $9,727.72          Secured debt
               925B Peachtree Street NE                                    2/13/20                                               Unsecured loan repayments
               Suite 1688
                                                                                                                                 Suppliers or vendors
               Atlanta, GA 30309
                                                                                                                                 Services
                                                                                                                                 Other


       3.10.
               Spartan Capital Securities LLC                                                                 $8,340.00          Secured debt
               45 Broadway, 19th Fl.                                                                                             Unsecured loan repayments
               New York, NY 10006
                                                                                                                                 Suppliers or vendors
                                                                           1/13/20 - 1/17/20,
                                                                                                                                 Services
                                                                           1/21/20 - 1/24/20,
                                                                           1/27/20 - 1/31/20 &                                   Other
                                                                           2/3/20- 2/4/20
       3.11
               Capital Advance Inc.                                                                           $6,984.45          Secured debt
               30 Broad Street, 14th Fl.                                                                                         Unsecured loan repayments
               New York, NY 10004
                                                                                                                                 Suppliers or vendors
                                                                           1/14/20 - 1/17/20,
                                                                                                                                 Services
                                                                           1/21/20 - 1/24/20,
                                                                           1/27/20 - 1/31/20 &                                   Other
                                                                           2/3/20 - 2/4/20




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
 Debtor       Mr Bing LLC                                                                               Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.12
               Forward Financing LLC                                       12/30/19 - 12/31/19,             $12,500.00                Secured debt
               100 Summer St., #1175                                       1/2/20 - 1/3/20,                                           Unsecured loan repayments
               Boston, MA 02110                                            1/6/20 - 1/10/20,
                                                                                                                                      Suppliers or vendors
                                                                           1/13/20 - 1/17/20,
                                                                           1/21/20 - 1/24/20,                                         Services
                                                                           1/27/20 - 1/31/20 &                                        Other
                                                                           2/3/20 - 2/4/20




4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

          None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    Brian H. Goldberg                                           4/15/19,                        $125,335.00           Salary
               200 E 69th St, Apt. 17D                                     4/25/19,
               New York, NY 10021                                          5/14/19,
               Managing member                                             6/3/19,
                                                                           7/22/19,
                                                                           8/1/19,
                                                                           8/5/19,
                                                                           8/8/19,
                                                                           9/3/19,
                                                                           10/15/19,
                                                                           10/25/19,
                                                                           11/1/19,
                                                                           11/8/19,
                                                                           11/15/19,
                                                                           11/22/19,
                                                                           12/9/19,
                                                                           12/13/19,
                                                                           12/20/19,
                                                                           12/27/19,
                                                                           1/3/20,
                                                                           1/10/20,
                                                                           1/17/20,
                                                                           1/24/20,
                                                                           1/31/20 &
                                                                           2/6/20

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

          None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
 Debtor       Mr Bing LLC                                                                               Case number (if known)



       Creditor's name and address                               Describe of the Property                                      Date                    Value of property

       Capital Advance Services LLC                              Cash held in business checking account                        3/3/20                         $2,950.35
       1274 49th St., Ste 408                                    pursuant to garnishment order (Capital
       Brooklyn, NY 11219                                        Advance Services LLC v. Mr Bing
                                                                 Vanderbilt LLC et al) Index No. 152096/2020


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                   Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                  Status of case
               Case number                                                                  address
       7.1.    AIK Renovations Inc. v. Mr.                       Civil                      New York County                                Pending
               Bing LLC                                                                     Supreme Court                                  On appeal
               654094/2019                                                                  60 Centre Street
                                                                                                                                           Concluded
                                                                                            New York, NY 10007


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions               Dates given                                Value

       9.1.    Museum of Chinese in                              Food for holiday festival
               America (MOCA)
               215 Centre St
               New York, NY 10013                                                                                        9/7/19                               $1,500.00

               Recipients relationship to debtor




 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
 Debtor        Mr Bing LLC                                                                                  Case number (if known)



       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss         Value of property
       how the loss occurred                                                                                                                                   lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates               Total amount or
                the transfer?                                                                                                                               value
                Address
       11.1.    Rosen & Associates, P.C.
                747 Third Avenue
                New York, NY 10019-2803                              Attorneys' Fees                                           2/26/20                 $25,000.00

                Email or website address
                rosenpc.com

                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                   Dates transfers           Total amount or
                                                                                                                         were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                     Date transfer          Total amount or
               Address                                           payments received or debts paid in exchange                was made                        value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                      Dates of occupancy
                                                                                                                             From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
 Debtor      Mr Bing LLC                                                                                Case number (if known)



    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

                  Customer lists
                  Does the debtor have a privacy policy about that information?
                      No
                      Yes

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
 Debtor      Mr Bing LLC                                                                                Case number (if known)




          None

       Facility name and address                                     Names of anyone with                 Description of the contents        Do you still
                                                                     access to it                                                            have it?
       Manhattan Mini Storage                                        Brian H. Goldberg                    Various restaurant equipment           No
       543 W 43rd St                                                 200 E 69th St, Apt. 17D                                                     Yes
       New York, NY 10036                                            New York, NY 10021



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                 Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known    Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known    Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
 Debtor      Mr Bing LLC                                                                                Case number (if known)



    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.    Mr. Bing of 8 West 46th St. LLC Operating entity of Debtor                                        EIN:         XX-XXXXXXX
             152 West 28th St
             New York, NY 10001                                                                                From-To      2/11/19 - present


    25.2.    Mr Bing Mobile Foods LLC                         Operating entity of Debtor                       EIN:         XX-XXXXXXX
             152 West 28th St
             New York, NY 10001                                                                                From-To      10/26/16 - present

    25.3.    Mr Bing NYC LLC                                  Operating entity of Debtor                       EIN:         XX-XXXXXXX
             152 West 28th St
             New York, NY 10001                                                                                From-To      11/15/16 - present

    25.4.    Mr Bing of 115 St Marks LLC                      Operating entity of Debtor                       EIN:         XX-XXXXXXX
             152 West 28th St
             New York, NY 10001                                                                                From-To      8/9/17 - present

    25.5.    Mr Bing of 28th Street LLC                       Operating entity of Debtor                       EIN:         XX-XXXXXXX
             152 West 28th St
             New York, NY 10001                                                                                From-To      9/23/16 - present

    25.6.    Mr Bing of Times Square LLC                      Operating entity of Debtor                       EIN:         XX-XXXXXXX
             152 West 28th St
             New York, NY 10001                                                                                From-To      2/27/18 - present

    25.7.    Mr Bing Vanderbilt LLC                           Operating entity of Debtor                       EIN:         XX-XXXXXXX
             152 West 28th St
             New York, NY 10001                                                                                From-To      11/23/16 - present

    25.8.    MRB Logistics LLC                                Operating entity of Debtor                       EIN:         XX-XXXXXXX
             152 West 28th St
             New York, NY 10001                                                                                From-To      1/20/17 - present


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       AJA Eat Feed NYC LLC                                                                                                       11/17 - 1/20
                    d/b/a Pro Management Co.
                    1460 Broadway, 11th Floor
                    New York, NY 10036

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
 Debtor      Mr Bing LLC                                                                                Case number (if known)



       Name and address                                                                                                                 Date of service
                                                                                                                                        From-To
       26b.1.       BDO USA, LLP                                                                                                        11/17 - 1/20
                    32125 Solon Road, Ste 200
                    Solon, OH 44139
       Name and address                                                                                                                 Date of service
                                                                                                                                        From-To
       26b.2.       AJA Eat Feed NYC LLC                                                                                                11/17 - 1/20
                    d/b/a Pro Management Co.
                    1460 Broadway, 11th Floor
                    New York, NY 10036

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       AJA Eat Feed NYC LLC
                    d/b/a Pro Management Co.
                    1460 Broadway, 11th Floor
                    New York, NY 10036
       26c.2.       BDO USA, LLP
                    32125 Solon Road, Ste 200
                    Solon, OH 44139

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       Clearbanc
                    200 University Ave
                    Toronto, ON
                    M5H 3C6, Canada
       26d.2.       American Express National Bank
                    43 Butterfield Circle
                    El Paso, TX 79906
       26d.3.       OnDeck Capital
                    1400 Broadway
                    New York, NY 10018
       26d.4.       Square Capital, LLC
                    1455 Market Street, Suite 600
                    San Francisco, CA 94103
       26d.5.       RXS Bing Partners, LLC
                    152 West 28th St.
                    New York, NY 10001
       26d.6.       SJ Master Development, LLC
                    45 Middle Neck Rd
                    Great Neck, NY 11021
       26d.7.       Spartan Capital Securities LLC
                    45 Broadway, 19th Fl.
                    New York, NY 10006



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
 Debtor      Mr Bing LLC                                                                                Case number (if known)



       Name and address
       26d.8.       Square Capital, LLC
                    1455 Market Street, Suite 600
                    San Francisco, CA 94103
       26d.9.       ACP Bing, Inc.
                    400 Hamilton Avenue, Ste 230
                    Palo Alto, CA 94301
       26d.10.      Andrew Plimack
                    8820 Walthier Blvd, #2106
                    Balto, MD 21234
       26d.11.      Balitai Jianbing LLC
                    c/o Kuafu Properties LLC
                    1500 Broadway, Suite 2202
                    New York, NY 10036
       26d.12.      Ben Duvall
                    22 Windsor Place
                    Brooklyn, NY 11215
       26d.13.      BlueVine Capital Inc.
                    30 Montgomery St., #1400
                    Jersey City, NJ 07302
       26d.14.      Brian H. Goldberg
                    200 E 69th St, Apt. 17D
                    New York, NY 10021
       26d.15.      Brian Wong
                    54 Kennedy Road
                    Ewan Ct, Apt 10C
                    Hong Kong, SAR
       26d.16.      Capital Advance Inc.
                    30 Broad Street, 14th Fl.
                    New York, NY 10004
       26d.17.      Forward Financing LLC
                    100 Summer St., #1175
                    Boston, MA 02110
       26d.18.      Imperial Dade LLC
                    255 Route 1 & 9
                    Jersey City, NJ 07306
       26d.19.      Jeffrey J Coren CPA
                    225 W 34th St, #1315
                    New York, NY 10122
       26d.20.      Jinyuan Jin
                    210 W 89th St, # 11F
                    New York, NY 10024
       26d.21.      Josh Shedroff
                    34 Wynmor Rd
                    Scarsdale, NY 10583
       26d.22.      JPMorgan Chase Bank, N.A.
                    1111 Polaris Parkway
                    Columbus, OH 43240




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                 page 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
 Debtor      Mr Bing LLC                                                                                Case number (if known)



       Name and address
       26d.23.      Kabbage, Inc.
                    925B Peachtree Street NE
                    Suite 1688
                    Atlanta, GA 30309
       26d.24.      Key Liberty LLC
                    611 11th Ave
                    San Francisco, CA 94118
       26d.25.      Marc Rudajev
                    4240 Lost Hills Rd, Unit 204
                    Calabasas, CA 91301
       26d.26.      Ning Wong and Ed Bennett
                    1 Pandan Vally, #04-103
                    Camellia Terrace
                    Singapore, 597625
       26d.27.      Phil Tulk
                    2445 West 33rd Ave
                    Vancouver, BC
                    V6M 1C4, Canada
       26d.28.      Andrew Plimack
                    8820 Walthier Blvd, #2106
                    Balto, MD 21234
27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory
       27.1 Manny Daliz & Darren Wightman
       .                                                                                    1/1/20                   $21,376 - Cost

               Name and address of the person who has possession of
               inventory records
               Manny Daliz & Darren Wightman
               c/o Mr Bing LLC
               152 West 28th St.
               New York, NY 10001


28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Brian H. Goldberg                              200 E 69th St, Apt. 17D                             Founder & CEO                         85
                                                      New York, NY 10021

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Richard Seet                                   134-54 Maple Avenue, Ste 2Z                         Director
                                                      Flushing, NY 11355

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Shang Dai                                      1500 Broadway, 22nd Fl.                             Director
                                                      New York, NY 10021


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
 Debtor       Mr Bing LLC                                                                               Case number (if known)



       Name                                           Address                                             Position and nature of any       % of interest, if
                                                                                                          interest                         any
       Kevin Mason                                    c/o Altamont Capital Partners                       Advisor
                                                      400 Hamilton Avenue, Ste 230
                                                      Palo Alto, CA 94301
       Name                                           Address                                             Position and nature of any       % of interest, if
                                                                                                          interest                         any
       KC Moylan                                      c/o Altamont Capital Partners                       Advisor
                                                      400 Hamilton Avenue, Ste 230
                                                      Palo Alto, CA 94301


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates         Reason for
                                                                 property                                                              providing the value
       30.1                                                                                                              3/8/19,
       .                                                                                                                 3/29/19,
                                                                                                                         5/3/19,
                                                                                                                         5/31/19,
                                                                                                                         6/29/19,
                                                                                                                         8/2/18,
                                                                                                                         8/30/19,
               Richard Seet                                                                                              10/11/19,
               134-54 Maple Avenue, Ste 2Z                                                                               11/1/19 &     Consulting
               Flushing, NY 11355                                $50,000                                                 1/3/20        services

               Relationship to debtor
               Director




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
 Debtor       Mr Bing LLC                                                                               Case number (if known)



               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.2                                                                                                              4/15/19,
       .                                                                                                                 4/25/19,
                                                                                                                         5/14/19,
                                                                                                                         6/3/19,
                                                                                                                         7/22/19,
                                                                                                                         8/1/19, 8/5/19,
                                                                                                                         8/8/19, 9/3/19,
                                                                                                                         10/15/19,
                                                                                                                         10/25/19,
                                                                                                                         11/1/19,
                                                                                                                         11/8/19,
                                                                                                                         11/15/19,
                                                                                                                         11/22/19,
                                                                                                                         12/9/19,
                                                                                                                         12/13/19,
                                                                                                                         12/20/19.
                                                                                                                         12/27/19.
                                                                                                                         1/3/20,
                                                                                                                         1/10/20,
                                                                                                                         1/17/20,
               Brian H. Goldberg                                                                                         1/24/20,
               200 E 69th St, Apt. 17D                                                                                   1/31/20 &
               New York, NY 10021                                $125,335.00                                             2/6/20            Salary

               Relationship to debtor
               Managing member


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
 Debtor      Mr Bing LLC                                                                                Case number (if known)



 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         April 2, 2020

 /s/ Brian H. Goldberg                                                  Brian H. Goldberg
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Managing Member

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 15
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
